1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.  Applicant's amendment, filed 05/12/2021, is acknowledged.
 
3.  Claims 1-9 and 12-18 are pending.

4.  Claims 4-7 and 15-18 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

5. Claims 1-3, 8-9 and 12-14  are under examination as they read on the species of i) homozygous familial hypercholesterolemia (HoFH) and ii) the method not further comprising administering a PCSK9/ANGPTL4/ANGPTL8 inhibitor.

6.  Claim 1 is objected to for recitation “selecting a subject who has atherosclerosis or is at risk of developing atherosclerosis”, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites selecting without any active, positive steps delimiting how the selection is actually practiced.
  
7.  Applicant’s IDS, filed 05/12/2021, is acknowledged. 

8.  In view of the amendment filed on 05/12/2021, only the following rejection are remained.	
  
9.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
9.  Claims 1-3, 8-9 and 12-14 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2012174178 (IDS) as is evidence by Yeadon, JAX Lab, 2018 (IDS).
The `178 publication teaches diseases or disorders treatable by methods improving, ameliorating, inhibiting or preventing, or reducing the rate of occurrence of a disease or condition with anti-hANGPTL3 antibody treatment (e.g., ANGPTL3-mediated diseases or disorders), by removing, inhibiting, reducing, or otherwise interfering with, ANGPTL3 activity. Examples of diseases or disorders treatable by the methods of the invention include hypercholesterolemia, lipodystrophy, lipoatrophy, and the like, which are caused by, for example, decreased LPL activity and/or LPL deficiency, decreased LDL receptor (LDLR) activity and/or LDL receptor deficiency (e.g., homozygous familial hypercholesterolemia with LDLR-/-).  The methods of the invention can also prevent or treat diseases or disorders associated with or resulting from cardiovascular diseases or disorders, such as atherosclerosis. [0032] -[0034].  The `178 publication teaches the claimed evinacumab (H4H1276S) comprising the claimed sequences of SEQ ID NO: 2-9 (see published SEQ ID NO:66 and SEQ ID NO: 74, polished claim 6).  Also see published claims 25-35.
Claim 2 is included because while the reference teachings is silence with respect to the atherosclerosis in as subject been diagnosed with HoFH prior to or at the time of initiation of treatment with the ANGPTL3 inhibitor, it is noted that Ldlr-deficient mice are associated several hereditary hyperlipidemic disorders, including familial hypercholesterolemia and type III hyperlipidemia, and patients with these conditions have increased susceptibility to atherosclerosis. Mice deficient in either Apolipoprotein E (ApoE) or Low density lipoprotein (Ldl) receptor (Ldlr) almost certainly are the two most commonly used mouse models for hyperlipidemia and atherosclerosis research (Yeadon, JAX Lab, 2018).
Claims 8-9 are included because both the prior art and the instant application use the same anti-ANGPTL3 antibody (i.e., evinacumab) to treat the same disease (i.e., atherosclerosis), the claimed functional properties recited in claims 8-9 are considered inherent properties of the evinacumab in the absence of evidence to the contrary.
The reference teachings anticipate the claimed invention.

Applicant’s arguments, filed 05/12/2021, have been fully considered, but have not been found convincing.
Applicant submits that Sleeman does not teach the step of selecting a subject who has atherosclerosis or is at risk of developing atherosclerosis. The Examiner does not apply Yeadon’s teachings in their discussion of claim 1. Thus, Sleeman does not anticipate claim 1 or the cited claims dependent therefrom.  
This is not found persuasive because the `178 publication teaches methods of the invention can also prevent or treat diseases or disorders associated with or resulting from hyperlipidemia, hyper-lipoproteinemia, and/or dyslipidemia, including, but not limited to, cardiovascular diseases or disorders, such as atherosclerosis (i.e., selecting) [0032] -[0034] with evinacumab (H4H1276S) comprising the claimed sequences of SEQ ID NO: 2-9 (see published SEQ ID NO:66 and SEQ ID NO: 74, polished claim 6).  Also see published claims 25-35.  Claim 2 is included because while the reference teachings is silence with respect to the atherosclerosis in as subject been diagnosed with HoFH prior to or at the time of initiation of treatment with the ANGPTL3 inhibitor, it is noted that Ldlr-deficient mice are associated several hereditary hyperlipidemic disorders, including familial hypercholesterolemia and type III hyperlipidemia, and patients with these conditions have increased susceptibility to atherosclerosis. Mice deficient in either Apolipoprotein E (ApoE) or Low density lipoprotein (Ldl) receptor (Ldlr) almost certainly are the two most commonly used mouse models for hyperlipidemia and atherosclerosis research (Yeadon, JAX Lab, 2018).
s 1-3, 8-9 and 12-14 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130171149 (IDS), as is evidence by Yeadon, JAX Lab, 2018 (IDS).
The `149 publication teaches and claims methods for preventing or treating a disease or disorder which is prevented, ameliorated, improved or inhibited by reduction or inhibition of ANGPTL3 activity, the method comprising administering to a subject in need thereof a therapeutically effective amount of the pharmaceutical composition comprising human antibody or antigen-binding fragment thereof that specifically binds human angiopoietin-like protein 3 (hANGPTL3) of SEQ ID NO:161 and neutralizes, reduces, or interferes with, at least one activity of hANGPTL3, wherein the antibody or fragment thereof comprises a heavy chain and light chain complementarity determining region (CDR) sequence combination of SEQ ID NO:68/70/72/76/78/80, or a heavy chain variable region and a light chain variable region HCVR/LCVR pair comprising published SEQ ID NO:66/74 (corresponding to the claimed CDRS), wherein the disease or disorder is atherogenic dyslipidemia, (see published claims 1-22), further comprising administering to the subject one or more additional therapeutic agents including anti-PCSK9 antibody (see published claim 24), wherein the disease or disorder is selected from the group consisting of hypercholesterolemia, a cardiovascular disease or disorder   (published claim 25) such as atherosclerosis (see abstract and [0035]) and e.g., homozygous familial hypercholesterolemia with LDLR-/- [0035].  
Claim 3 is included because while the reference teachings is silence with respect to the atherosclerosis in as subject been diagnosed with HoFH prior to or at the time of initiation of treatment with the ANGPTL3 inhibitor, it is noted that Ldlr-deficient mice are associated several hereditary hyperlipidemic disorders, including familial hypercholesterolemia and type III hyperlipidemia, and patients with these conditions have increased susceptibility to atherosclerosis. Mice deficient in either Apolipoprotein E (ApoE) or Low density lipoprotein (Ldl) receptor (Ldlr) almost certainly are the two most commonly used mouse models for hyperlipidemia and atherosclerosis research (Yeadon, JAX Lab, 2018).
Claims 8-9 are included because both the prior art and the instant application use the same anti-ANGPTL3 antibody (i.e., evinacumab) to treat the same disease (i.e., atherosclerosis), the claimed functional properties recited in claims 8-9 are considered inherent properties of the evinacumab in the absence of evidence to the contrary.
Claims 12-14 are included because the `114 publication teaches  SEQ ID NO:74 and SEQ ID NO: 66 comprising the claimed sequences. Evinacumab/H4H1276S  is the claimed sequences, see Fig. 2, Example 1-7. 
The reference teachings anticipate the claimed invention.
 

Applicant’s arguments, filed 05/12/2021, have been fully considered, but have not been found convincing.

Applicant submits that Sleeman ‘149 does not teach the step of selecting a subject who has atherosclerosis or is at risk of developing atherosclerosis. The Examiner does not apply Yeadon’s 

This is not found persuasive because the `149 publication teaches and claims methods for preventing or treating a disease or disorder which is prevented, ameliorated, improved or inhibited by reduction or inhibition of ANGPTL3 activity, the method comprising administering anti-ANGPTL3 antibodies comprising the CDRs of SEQ ID NO:68/70/72/76/78/80, or a heavy chain variable region and a light chain variable region HCVR/LCVR pair comprising published SEQ ID NO:66/74 (corresponding to the claimed CDRS) (see published claims 1-22), wherein the disease or disorder is selected from the group consisting of hypercholesterolemia, a cardiovascular disease or disorder   (published claim 25) such as atherosclerosis (see abstract and [0035]) and e.g., homozygous familial hypercholesterolemia with LDLR-/- [0035].
Claim 2 is included because while the reference teachings is silence with respect to the atherosclerosis in as subject been diagnosed with HoFH prior to or at the time of initiation of treatment with the ANGPTL3 inhibitor, it is noted that Ldlr-deficient mice are associated several hereditary hyperlipidemic disorders, including familial hypercholesterolemia and type III hyperlipidemia, and patients with these conditions have increased susceptibility to atherosclerosis. Mice deficient in either Apolipoprotein E (ApoE) or Low density lipoprotein (Ldl) receptor (Ldlr) almost certainly are the two most commonly used mouse models for hyperlipidemia and atherosclerosis research (Yeadon, JAX Lab, 2018).

11.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.  Claims 1-3, 8-9 and 12-14 stand rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/085271 (IDS) or Brandt et al (Atherosclerosis 241 (07/01/2015) e1-e31, abstract EAS-0824, IDS) each in view of US 20130171149 (IDS) as is evidenced by Yeadon, JAX Lab, 2018 for the same reasons set forth in the previous Office Action mailed 03/04/2021.

Applicant’s arguments, filed 05/12/2021, have been fully considered, but have not been found convincing.
While Sleeman ‘ 149 does mention atherosclerosis in paragraph [0035], it is one member of a relatively long list of examples of diseases or disorders identified as being treatable by the methods of Sleeman ‘ 149. Such diseases and disorders include not only diseases relating to lipid metabolism but also a range of cardiovascular diseases and disorders, cancers and inflammatory diseases (see paragraphs [0035] and [0036]). Sleeman 149’s focus, however, is on the treatment of diseases/disorders involving lipid metabolism, such as hyperlipidemia, hyperlipoproteinemia and dyslipidemia. Sleeman ‘ 149 Examples 7.1 and 7.2 describe a reduction in total cholesterol, non-HDL cholesterol, HDL cholesterol, serum /_ mice upon administration of the antibody; and Example 9 describes a reduction in plasma triglycerides, LDL cholesterol, total cholesterol, non-HDL cholesterol, and HDL cholesterol in hyperlipidemic Ldlr-/_ mice upon administration of the antibody.
This is not found persuasive because the `149 publication teaches that “the anti-hANGPTL3 antibodies can be administered to a subject in need thereof to prevent or treat diseases or disorders, for which abnormal lipid metabolism is a risk factor.  Such disorders include cardiovascular diseases, such as atherosclerosis . . .” (abstract and [0035].  The diseases in Sleeman publication are all linked by abnormal lipid metabolism, in particular, cholesterol and/or triglyceride and thus are all "directly related".    All the diseases listed by Sleeman publication are linked by abnormal lipid metabolism and the inhibition of ANGPTL3 activity associated with these disorders.  All that is needed to implement the disclosure of Sleeman et al is to treat the ANGPTL3-mediated diseases or disorders (including atherosclerosis) with the anti-ANGPTL3 antibody which inhibits ANGPTL3-induced decrease in LPL activity.
The main example (Example 2) of the present application, on the other hand, demonstrates that an anti-ANGPTL3 antibody prevents atherosclerosis development in ApoE*3-Leiden.CETP mice. This mouse model is described in [0089] as a model for hyperlipidemia “with all features of mixed or Familial Dysbetalipoproteinemia, and atherosclerosis” used assess “the effects of a pharmacologic agent on atherosclerosis development”. The mice treated with an ANGPTL3 antibody according to amended claim 1 exhibited significantly decreased (atherosclerotic) lesion size (lesion area, Table 6) and necrotic content as a percentage of total lesion size in severe type IV-V lesions (Table 11). These decreases are also significant, because greater lesion area and necrotic content/core area are associated with less stable lesions and a vulnerable plaque phenotype (vulnerable, for example, to erosion or rupture). These effects are neither disclosed nor suggested in Sleeman ‘ 149.  Indeed, Sleeman ‘ 149 does not investigate atherosclerosis at all, let alone make any mention whatsoever of atherosclerotic plaques or lesions. The person of ordinary skill in the art would have no reasonable expectation of success in preventing the progression of atherosclerosis using an anti-ANGPTL3 antibody based on Sleeman ‘ 149, either alone or in combination with Crooke or Brandt.
This is not found convincing because Sleeman teaches that single administration of H4H1276S (the claimed antibody) to apoE-/- mice (atherosclerosis model) at 10 mg/kg led to ~72% (mean) reduction in circulating triglycerides (Table 21) and ~46% (mean) reduction in LDL cholesterol (Table 24) 7 days after the antibody administration (compared to the isotype-matched control Ab, i.e., hIgG4). The administration of H4H1276S also led to a reduction in total cholesterol (Table 22) and non-HDL cholesterol (Table 23) [0131]. It is noted that ApoE-/- mice are most widely used pre-clinical model of atherosclerosis.   The parameters measured in the specification flow naturally from the teachings of the prior art. Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985 (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.”), and Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347 (Fed. Cir. 1999) (“[T]he discovery of... a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.”)). Here, the functional outcome would naturally and necessarily flow from inhibition of ANGPTL3 by administering H4H1276S . Accordingly, the prior art teaches the same method, the product used 
Crooke describes antisense molecules that reduce the expression of ANGPTL3 and their reducing effect on cholesterol and triglycerides. However, Crooke makes no mention of antibodies. Antisense oligonucleotides (ASOs) are designed as complementary sequences to a target gene’s mRNA, thereby specifically inhibiting gene expression. Some genes cannot be readily targeted by antibodies but may be blocked by antisense. Thus, the person of ordinary skill in the art would not necessarily be inclined to combine the teachings of Crooke with those of Sleeman ‘ 149, let alone to modify the teachings of Crooke to replace the ASOs with antibodies. In view of the complexity of the subject matter, a more detailed explanation as to why the cited references would be combined in the first place and how the ordinarily skilled artisan would find the reasonable expectation of success to modify the teachings of all of the cited references to arrive at the claimed methods is warranted.
However, those of skill in the art would have had reason to use the anti- ANGPTL3 antibody of the '149 publication  as a substitute for the treatment taught in Crooke  because, like the compounds taught in Crooke , anti-ANGPTL3 antibodies inhibit ANGPTL3-induced decrease in LPL activity, which results in a reduction of lipid levels, including triglyceride levels, cholesterol levels or a combination thereof. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007). "[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l v. Teleflex Inc., 550 U.S. 398,416 (2007). "Structural similarity, alone, may be sufficient to give rise to an expectation that compounds similar in structure will have similar properties." In re Merck & Co., Inc., 231 USPQ 375,379.
While Crooke does also describe a decrease in aortic lesions upon treatment with the antisense molecules, they do not show a decrease in lesion size - rather, they show a decrease in % of total aortic area, which may reflect a decrease in number of lesions, rather than area of individual lesions. It is the decreased area of individual lesions that impacts the lesion’s stability and vulnerability to erosion or rupture. In other words, even if the ordinarily skilled artisan were to consider the teachings of Crooke in combination with those of Sleeman ‘ 149, which Applicant maintains they would not be inclined to do, they would have no reasonable expectation that the anti-ANGPTL3 antibodies identified in amended claim 1 could be successful in stabilizing atherosclerotic lesions and thus preventing the progression of atherosclerosis.
However, the parameters measured in the specification flow naturally from the teachings of the prior art. Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985 (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.”), and Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347 (Fed. Cir. 1999) (“[T]he discovery of... a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.”)). Here, the functional outcome would naturally and necessarily flow from inhibition of ANGPTL3 by administering H4H1276S. Accordingly, the prior art teaches the same method, the product used in the reference method are the same as the claimed method. Therefore the claimed functional outcome would naturally and 
Brandt, which shares a number of authors with Crooke, is an abstract that appears to summarize the same work at Isis Pharmaceuticals. Antisense oligonucleotides targeting ANGPTL3 are described in the conclusion to “reduce plasma lipids and shows promise in treating elevated cholesterol and TG in patients.” The brief statement in the abstract about reduced atherosclerosis does not provide anything further to give the person of ordinary skill in the art reasonable expectation that the anti-ANGPTL3 antibodies identified in amended claim 1 could be successful in stabilizing atherosclerotic lesions and thus preventing the progression of atherosclerosis.
However, those of skill in the art would have had reason to use the anti- ANGPTL3 antibody of the '149 publication  as a substitute for the treatment taught in Brandt because, like the compounds taught in Brandt , anti-ANGPTL3 antibodies inhibit ANGPTL3-induced decrease in LPL activity, which results in a reduction of lipid levels, including triglyceride levels, cholesterol levels or a combination thereof. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007). "[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l v. Teleflex Inc., 550 U.S. 398,416 (2007). "Structural similarity, alone, may be sufficient to give rise to an expectation that compounds similar in structure will have similar properties." In re Merck & Co., Inc., 231 USPQ 375,379.
Finally, the Examiner’s argument that “Mice deficient in either Apolipoprotein A (ApoE) or Low density lipoprotein (Ldl) receptor (Ldlr) almost certainly are the two most commonly used mouse models for hyperlipidemia and atherosclerosis research” is simply quoted from Yeadon. Yeadon is a one-page article advertisement from Jackson Laboratory comparing the Apoe- and Ldlr-deficient mice they sell as models for atherosclerotic studies. The advertisement discusses their “two most popular Apoe and Ldlr-deficient strains”, as well as “Mouse models that carry the Apoe- and Ldlr- single mutations in combination with mutations in other genes in the lipoprotein trafficking and catabolic pathways”, “double mutant mice”, and strains homozygous for the “wicked high cholesterol” mutation. The person of ordinary skill in the art would hardly assume a reasonable expectation of success based on this advertisement, which carries at least some degree of implicit commercial bias.
However, Applicant does not dispute the facts presented by the evidentiary reference Yeadon et al. One of ordinary skill in the art would have had a reasonable expectation of success of inhibiting ANGPTL3 according to the combined reference teachings by providing an anti-ANGPTL3 antibody to a patient suffering from atherosclerosis inasmuch as the reference discloses that the inhibition of ANGPTL3 resulted in reduction in  plasma TG, total TC and reduced atherosclerosis.    Brandt teaches that inhibition of ANGPTL3 with ISIS-ANGPTL3Rx represents a unique mechanism to reduce plasma lipids and show promise in treating elevated cholesterol and TG in patients. 

13.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.  Claims 1-3, 8-9 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9951127 in view of  Brandt et al (Atherosclerosis 241 (07/01/2015) e1-e31, abstract EAS-0824).

The `127 patent claims methods for preventing or treating a disease or disorder which is prevented, ameliorated, improved or inhibited by reduction or inhibition of ANGPTL3 activity, the method comprising administering to a subject in need thereof a therapeutically effective amount of a pharmaceutical composition comprising an isolated human antibody or antigen-binding fragment thereof that specifically binds human angiopoietin-like protein 3 (hANGPTL3) of SEQ ID NO:161 and neutralizes, reduces, or interferes with at least one activity of hANGPTL3, and a pharmaceutically acceptable carrier, wherein the antibody or antigen-binding fragment comprises a heavy chain complementarity determining region HCDR1/HCDR2/HCDR3 sequence combination comprising SEQ ID NO: 68/70/72; and a light chain complementarity determining region LCDR1/LCDR2/LCDR3 sequence combination comprising SEQ ID NO: 76/78/80, wherein the disease or disorder is hypertriglyceridemia, wherein the  atherogenic dyslipidemia or HoFM.



Brandt et al teach that in LDLr -/- mice, a model of homozygous familial hypercholesterolemia, potent, dose-dependent reductions of ANGPTL3 using antisense oligonucleodides (ASOs) (ISIS-ANGPTL3RX) were noted with corresponding mean reductions in plasma triglycerides (TG) (up to 80%), total cholesterol (TC) (up to 66%), and reduced atherosclerosis vs. controls.  Brandt et al teach that  ISIS-ANGPTL3Rx represents a unique mechanism to reduce plasma lipids and shows promise in treating elevated cholesterol and TG in patients (abstract).

Those of skill in the art would have had reason to use the anti-ANGPLT3 antibody of the '127 patent  as a substitute for the treatment taught in Brandt et al  because, like the compounds taught in Brandt , anti-ANGPTL3 antibodies inhibit ANGPTL3 and reduce hypertriglyceridemia, Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007).
Applicant’s arguments, filed 05/12/2021, have been fully considered, but have not been found convincing.
As pointed out in the § 103 section, above, Brandt describes an antisense oligonucleotide targeting ANGPTL3 that “reduces plasma lipids and shows promise in treating elevated cholesterol and TG in patients”. The Examiner opines that the ordinarily skilled artisan “would have had reason to use the anti-ANGPTL3 antibody of the ‘ 127 patent as a substitute for the treatment taught in Brandt et al because, like the compounds taught in Brandt, anti-ANGPTL3 antibodies inhibit... ” ANGPTL3 “... and reduce hypertriglyceridemia.” However, the Examiner has not explained why the artisan would be motivated to replace Brandt’s antisense oligonucleotides with antibodies. Antisense oligonucleotides and antibodies are not art-recognized interchangeable equivalents. ‘ 127 has shown reduction in total cholesterol, non-HDL cholesterol, HDL cholesterol, serum triglycerides, and plasma triglycerides in mice upon administration of the anti-hANGPTL3 antibody H4H1726S; reduction in circulating triglycerides, LDL cholesterol, total cholesterol, and non-HDL cholesterol in hyperlipidemic ApoE-/_ mice upon administration of the antibody; and reduction in plasma triglycerides, LDL cholesterol, total cholesterol, non-HDL cholesterol, and HDL cholesterol in hyperlipidemic Ldlr-/_ mice upon administration of the antibody. Brandt, on the other hand, describes (in abstract form) data for reductions in plasma ANGPTL3, triglycerides, and total cholesterol.
However, both the anti-ANGPTL3 antibody and the ISIS-ANGPTL3RX are both have the same function of treating  reducing the plasma triglycerides (TG) and total cholesterol (TC) , and therefore functionally interchangeable in the treatment of atherosclerosis. Treating with the H4H1276S / evinacumab would treat aterosclerosis, as does treating with ISIS-ANGPTL3RX  compound. Applicant’s statement with respect to the “antisense oligonucleotides and antibodies are not art-recognized interchangeable equivalents” is merely attorney argument, unsupported by evidence of how those of skill in the art would have considered the efficacy and efficiency of H4H1276S / evinacumab versus the ISIS-ANGPTL3RX  compound in the treatment of aterosclerosis.

interchangeability of the element shown in the prior art for the corresponding element disclosed in the primary reference.
 
15.  No claim is allowed.

16.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 20, 2021
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644